Citation Nr: 1416912	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-16 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left-knee degenerative joint disease (DJD) as secondary to the service-connected right-knee degenerative arthritis, status post chip fracture, distal femoral epicondyle and medial collateral ligament injury.

2.  Entitlement to a higher initial disability rating for right-knee degenerative arthritis, status post chip fracture, distal femoral epicondyle and medial collateral ligament injury, in excess of 10 percent.

3.  Entitlement to service connection for an eye disorder.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1973 to June 1974.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the RO in Houston, Texas, which, in pertinent part, granted service connection for right-knee degenerative arthritis, status post chip fracture, distal femoral epicondyle and medial collateral ligament injury and assigned an initial 10 percent disability rating, and denied service connection for left knee and eye disabilities.

The Veteran testified before the undersigned Veterans Law Judge at a December 2013 Travel Board hearing in San Antonio, Texas.  The hearing transcript has been associated with the record.  The Board notes that VA received additional evidence after the issuance of the April 2011 statement of the case (SOC), including evidence received at the Travel Board hearing and medical records found in the "Virtual VA" online records system.  The Veteran submitted waivers of the right to an initial review of such evidence by the RO in December 2013 and April 2014.  As such, the Board will proceed to consider the case.  See 38 C.F.R. § 20.1304(c) (2013).

The Board notes that at the December 2013 Travel Board hearing the undersigned Veterans Law Judge, based upon the testimony of the Veteran, discussed the possible need to remand the case to obtain medical records which might have shown that the Veteran had slight instability in his right knee.  While no new evidence has been received since the hearing, upon review of the entire record, the relevant lay and medical evidence demonstrates that the Veteran has slight instability of the right knee, and in the instant decision the Board grants a separate disability rating for slight instability of the right knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013); therefore, there is no need to remand the issue of higher rating for right-knee disability to obtain additional VA medical records concerning right-knee instability.  

The Veteran has advanced that service connection is warranted for left-knee DJD as secondary to his service-connected right knee disability (degenerative arthritis, status post chip fracture, distal femoral epicondyle and medial collateral ligament injury).  During the December 2013 Board hearing, the Veteran and his representative clarified that the Veteran was only pursuing service connection on a secondary service connection theory, and not on a direct, or any other, theory of service connection; therefore, adjudication of service connection for left-knee DJD will focus solely on the theory of secondary service connection.  See 38 C.F.R. § 3.310 (2013).  

The Veteran has appealed from the initial rating assigned for the service-connected right-knee degenerative arthritis, status post chip fracture, distal femoral epicondyle and medial collateral ligament injury.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The issues of service connection for an eye disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current left knee disability diagnosed as DJD.

2.  The left-knee DJD is proximately due to or the result of the service-connected right-knee degenerative arthritis, status post chip fracture, distal femoral epicondyle and medial collateral ligament injury.

3.  Throughout the initial rating period on appeal, the Veteran's service-connected right-knee disability also manifested slight instability.

4.  Throughout the initial rating period on appeal, the Veteran's service-connected right-knee degenerative arthritis (status post chip fracture, distal femoral epicondyle and medial collateral ligament injury) manifested as limited flexion to 130 degrees, and no limitation of extension.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left-knee DJD, as secondary to the service-connected right-knee degenerative arthritis, status post chip fracture, distal femoral epicondyle and medial collateral ligament injury, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326(a) (2013).

2.  Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period on appeal, the criteria for a separate 10 percent disability rating for instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.21, 4.71a, Diagnostic Code 5257 (2013).

3.  The criteria for a higher initial disability rating in excess of 10 percent for painful limitation of motion due to right-knee degenerative arthritis, status post chip fracture, distal femoral epicondyle and medial collateral ligament injury, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260-5003 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In this decision, the Board grants service connection for left-knee DJD.  As such action represents a complete grant of benefits as to that issue, no further discussion of VA's duties to notify and to assist is necessary as to that issue.

In August 2008, VA issued the Veteran a VCAA notice which informed him of the evidence generally needed to support a claim of service connection and the assignment of a rating and effective date for an initial award of service connection, what actions he needed to undertake, and how VA would assist him in developing the claim.  The August 2008 VCAA notice was issued to the Veteran prior to the September 2009 rating decision from which the instant appeal arises.  The issue of a higher initial disability rating for right-knee degenerative arthritis was readjudicated in the April 2011 SOC; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Moreover, because this appeal arises in part from the Veteran's disagreement with the initial rating following the grant of service connection for right-knee degenerative arthritis, no additional notice is required regarding this downstream element of the service connection claim for right knee degenerative arthritis, status post chip fracture, distal femoral epicondyle and medial collateral ligament injury.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Regarding the duty to assist in this case, the Veteran was afforded a VA joint examination in January 2009.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is not clear if the claims file was reviewed prior to or after the examination; however, review of the claims file is not required for purposes of determining whether a higher initial disability rating is warranted, as the report reflects that necessary testing was conducted, all relevant questions were answered, and the VA examiner relied upon a history and complaints of disability obtained from the Veteran.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).  

All relevant documentation has been secured and all relevant facts have been developed.  VA has received significant VA and private medical documentation concerning the Veteran's right-knee degenerative arthritis.  There remains no question as to the substantial completeness of the appeal for a higher initial disability rating for right-knee degenerative arthritis, status post chip fracture, distal femoral epicondyle and medial collateral ligament injury in excess of 10 percent.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.  

Service Connection for Left-Knee DJD as Secondary to Right-Knee DJD

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran contends that service connection is warranted because his left-knee DJD developed due to overcompensating for the service-connected right-knee degenerative arthritis, status post chip fracture, distal femoral epicondyle and medial collateral ligament injury.  The Veteran is currently diagnosed with left knee DJD.  Such diagnosis can be found in the VA treatment (medical) records, including an October 2013 orthopedic clinic procedure note.  

In a letter dated November 2013, the Veteran's private physician opined that the Veteran's service-connected right-knee disability led to altered posturing and gait which resulted in compensatory changes to the left knee, and that these changes resulted in pain, swelling, crepitation, and reduced movement of the left knee.  Further, the private physician provided a disability benefits questionnaire (DBQ) medical opinion.  The physician opined that it was at least as likely as not (50 percent or greater probability) that the left-knee DJD was proximately due to or the result of the Veteran's service-connected right-knee disability.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for left-knee DJD, as secondary to the service-connected right-knee degenerative arthritis (status post chip fracture, distal femoral epicondyle and medial collateral ligament injury), have been met.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

Disability Rating Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2013).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  VA's General Counsel interpreted that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban, 6 Vet. App. at 262.

In VAOPGCPREC 9-98, VA's General Counsel reiterated that, if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

Separate Compensable Disability Rating for Right-Knee Instability 

At the December 2013 Travel Board hearing, the Veteran credibly testified that his right knee gives out at least three times per week.  The report of a December 2008 VA treatment record conveys that the Veteran had mild instability in his right knee.  The VA examiner at the January 2009 VA joint examination reported that the Veteran wore a knee brace on his right knee due to instability, although no specific diagnosis of instability is found in the examination report.  In a December 2013 letter, the Veteran's private physician noted that the Veteran had right-knee instability.  No opinion was provided as to the severity of the instability.

Diagnostic Code 5257 contemplates impairment of the knee manifested by recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, where instability is severe, moderate and slight, disability evaluations of 30, 20, and 10 percent are assigned, respectively.  38 C.F.R. § 4.71a.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2013).

After a review of all the evidence, lay and medical, resolving reasonable doubt in favor of the Veteran, the Board finds that, for the entire initial disability rating period on appeal, the Veteran's right knee has more nearly approximated slight recurrent subluxation or lateral instability.  The evidence shows that, for the entire initial rating period on appeal, the Veteran's right-knee instability manifested as giving out, on average, once every other day requiring the use of a knee brace to manage the disability.  The Board finds that such symptomatology represents a "slight" impairment of the Veteran's right-knee functionality.  Further, a VA medical record specifically noted that the instability was slight.  The Board finds that, based upon all the evidence, lay and medical, and resolving all reasonable doubt in favor of the Veteran, the service-connected right-knee degenerative arthritis, status post chip fracture, distal femoral epicondyle and medial collateral ligament injury has shown "slight" instability; therefore, a 10 percent rating is warranted under Diagnostic Code 5257.  38 C.F.R. § 4.3, 4.7, 4.71a.

Rating Right Knee Degenerative Arthritis

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups.  A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. 
§ 4.71a.

The appropriate diagnostic codes for rating limitation of motion of the right knee are Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent disabling where flexion is limited to 15 degrees; 20 percent disabling where flexion is limited to 30 degrees; 10 percent disabling where flexion is limited to 45 degrees; and noncompensable where flexion is limited to 60 degrees.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5261, limitation of knee extension is rated 50 percent disabling where extension is limited to 45 degrees; 40 percent disabling where extension is limited to 30 degrees; 30 percent disabling where extension is limited to 20 degrees; 20 percent disabling where extension is limited to 15 degrees; 10 percent disabling where extension is limited to 10 degrees; and noncompensable where extension is limited to 5 degrees.  38 C.F.R. § 4.71a.
 
At the December 2013 Board hearing, the Veteran credibly testified that his right knee had painful limitation of motion, swelling, popping, and grinding, and that these symptoms resulted in difficulty standing and climbing stairs.  He reported that the right knee disability has been treated with painkillers, Cortisone shots, and the use of a knee brace.

In January 2009, the Veteran received a VA joint examination.  As to the right knee, the Veteran reported weakness, stiffness, and swelling.  Functional impairment reported by the Veteran included difficulty walking, standing, bending, climbing stairs, and getting out of a bed or chair.  The Veteran reported that pain in the right knee would flare up 4 times per day and last for 30 minutes, with a pain level of 8 out of 10, and that this pain would often be caused by physical activity.  

Upon examination of the right knee in December 2013, right knee flexion was to 130 degrees, and extension was to 0 degrees (full extension).  The VA examiner noted painful limitation of motion, although there was no additional limitation of motion in degrees due to the pain.  The Veteran was diagnosed with right-knee degenerative arthritis, with pain, tenderness, grinding, weakness, and decreased motion.  There were no signs of edema, effusion, redness, heat, guarding of movement, subluxation, locking pain, genu recurvatum, or crepitus.  Additional VA medical records reviewed by the Board concerning the Veteran's right knee reveals complaints and symptomatology similar to that discussed above.  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of an increased disability rating in excess of 10 percent for limitation of motion due to arthritis of the right knee.  The evidence shows that, for the entire rating period on appeal, including due to functional loss caused by painful motion, the Veteran's service-connected right-knee degenerative arthritis, status post chip fracture, distal femoral epicondyle and medial collateral ligament injury, has not manifested as limitation of flexion of at least 30 degrees, nor has it manifested as limitation of extension of at least 15 degrees.  The evidence, both lay and medical, reflects that the Veteran has full extension of his right knee to 0 degrees, and flexion to 130 degrees. 

Even considering additional limitation of motion due to limiting factors such as pain, see Deluca, the VA examiner at the January 2009 VA joint examination noted that while the Veteran does have painful limitation of motion, there was no additional limitation beyond that recorded above.  As the painful motion caused by the Veteran's right-knee arthritis does not result in a limitation of flexion of at least 30 degrees, or a limitation of extension of at least 15 degrees, a 20 percent rating is not warranted based on limitation of motion.  As the preponderance of the evidence is against the claim for a higher initial disability rating for right-knee degenerative arthritis, status post chip fracture, distal femoral epicondyle and medial collateral ligament injury, the claim for an increased disability rating due to painful arthritis in the right knee must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261; DeLuca, 8 Vet. App. 202.

The Board has considered whether any other diagnostic code would allow for an increased rating of the Veteran's right-knee degenerative arthritis, status post chip fracture, distal femoral epicondyle and medial collateral ligament injury, in excess of 10 percent.  Diagnostic Code 5256 allows for an evaluation in excess of 10 percent provided ankylosis of the knee is present.  The medical evidence does not reflect that the Veteran was diagnosed with ankylosis of the right knee, and the Veteran has not offered any lay testimony that he has ankylosis of the right knee.  Under Diagnostic Code 5258, a 20 percent disability rating may be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Neither the medical evidence nor the Veteran's lay testimony indicates that he is entitled to a rating under Diagnostic Code 5258.  As Diagnostic Codes 5259 and 5263 do not allow for ratings in excess of 10 percent, they are not for application.  Under Diagnostic Code 5262, an evaluation in excess of 20 percent may be appropriate if there is malunion or nonunion of the tibia and fibula.  No such diagnosis has been advanced by the Veteran or by the medical evidence.  

Further, the Veteran's symptomatology does not reflect that he is entitled to an additional separate rating for his right knee disability (other than instability, Diagnostic Code 5257), as all symptomatology has been rated above.  A third rating for the Veteran's right knee would result in impermissible pyramiding.  38 C.F.R. 
§ 4.14.  For these reasons, the Veteran is not entitled to a higher disability rating or a separate rating under any other Diagnostic Code for the right-knee degenerative arthritis, status post chip fracture, distal femoral epicondyle and medial collateral ligament injury.  38 C.F.R. § 4.71a.

Extraschedular Consideration

The Board has also evaluated whether the Veteran's claim should be referred for consideration of an extraschedular rating for right-knee degenerative arthritis, status post chip fracture, distal femoral epicondyle and medial collateral ligament injury, under 38 C.F.R. § 3.321(b)(1).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the Veteran's right-knee disability has manifested primarily as instability, tenderness, grinding, weakness, arthritic limitation of motion due to pain, and difficulty walking, standing, bending, climbing stairs, and getting out of a bed or chair.  The scheduler rating criteria specifically contemplate such symptomatology (Diagnostic Codes 5003, 5257, 5260, 5261).  In this case, comparing the Veteran's disability level and symptomatology of the right knee to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are part of the scheduler rating criteria).

In the absence of exceptional factors associated with right-knee degenerative arthritis, status post chip fracture, distal femoral epicondyle and medial collateral ligament injury, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the issue of entitlement to a TDIU has been raised, remand for adjudication of a TDIU is addressed below.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU rating under 
38 C.F.R. § 4.16(b), although having some similar criteria such as questions of the degree of interference of impairment, are based on different and non-overlapping criteria.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular rating criteria for a particular disability are inadequate to compensate for the average impairment of earning capacity due to that disability.  In contrast, 
38 C.F.R. § 4.16 requires a determination that a particular veteran be rendered unable to secure or follow a substantially gainful employment, and such determination as to unemployability is based on all the service-connected disabilities rather than a single disability.  See VAOPGCPREC 6-96; see also Johnson v. Shinseki, 26 Vet. App. 237, 244-45 (2013) (holding that entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) does not require VA to consider multiple service-connected disabilities on a collective or combined basis when determining whether such an evaluation is appropriate; instead, consideration under 38 C.F.R. § 3.321(b)(1) is a disability-by-disability determination that requires VA to determine whether extraschedular referral or assignment of an extraschedular evaluation is appropriate based on consideration of each service-connected disability individually).   


ORDER

Service connection for left-knee DJD, as secondary to the service-connected right-knee disability, is granted.

A separate 10 percent disability rating, but no higher, for right-knee instability, for the entire initial rating period on appeal, is granted. 

A higher initial disability rating in excess of 10 percent for right-knee degenerative arthritis, status post chip fracture, distal femoral epicondyle and medial collateral ligament injury, due to painful limitation of motion, is denied.


REMAND

Service Connection for Eye Disorder

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran has advanced that he is entitled to service connection for an eye disorder due to the diagnosed vaccinia uveitis which developed in service as a result of the small pox vaccination administered in basic training.  At a January 2009 VA eye examination, the Veteran was diagnosed with bilateral cataracts and dry eye syndrome, and at a subsequent December 2010 VA eye examination, the Veteran was diagnosed with refractive error and herpes zoster ophthalmicus.  

While the examiner at the December 2010 VA eye examination adequately addressed the question of whether the herpes zoster ophthalmicus was related to the in-service diagnosis of vaccinia uveitis, neither VA examiner at the January 2009 or December 2010 VA eye examinations reached the additional question of whether the diagnosed bilateral cataracts and/or dry eye syndrome were related to the in-service diagnosis of vaccinia uveitis; therefore, a remand is necessary to obtain such an opinion.

TDIU

Further, the Court has held that entitlement to a TDIU is raised when a veteran:  
(1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice, 22 Vet. App. 447.  Here, the Veteran is service connected for right-knee degenerative arthritis, status post chip fracture, distal femoral epicondyle and medial collateral ligament injury, and he filed a claim for an increased initial disability rating.  A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).  

In August 2010, the Veteran filed a claim for a non-service-connected pension due to unemployment.  The Veteran's knee disabilities were noted in the submitted "income-net worth and employment statement" received by VA.  In the July 2012 rating decision granting the non-service-connected pension, the RO noted that the Veteran did not meet the combined rating percentage for TDIU at 38 C.F.R. 
§ 4.16(a).  In the instant decision, the Board grants service connection for left-knee DJD and grants a separate disability rating for right-knee instability.  In light of such evidence and action by the Board, the issue of entitlement to a TDIU has been raised, and a remand is necessary for initial adjudication of the issue.

Accordingly, the issues of service connection for an eye disorder and entitlement to a TDIU are REMANDED for the following action:

1.  The RO/AMC should send the Veteran VCAA notice for a TDIU.

2.  Request a VA ophthalmological examination that addresses the relationship, if any, between the previously diagnosed bilateral cataracts and dry eye syndrome and the in-service vaccinia uveitis.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the opinion rendered.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinions:

A)  Whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's previously diagnosed bilateral cataracts were caused by or related to the in-service vaccinia uveitis.

B)  Whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's previously diagnosed dry eye syndrome was caused by or related to the in-service vaccinia uveitis.

3.  Then, after any additional notification and/or development deemed warranted, adjudicate the issue of entitlement to a TDIU, and readjudicate the issue of service connection for an eye disorder.  If any of the benefits sought on appeal are denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


